Citation Nr: 1638268	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and niece

ATTORNEY FOR THE BOARD
C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from November 1981 to October 1987.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and her niece presented testimony at a Board hearing in December 2014; and a transcript of the hearing is associated with her claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review.  In April 2015, the Board remanded matters of service connection to the RO for additional development.  In June 2015, the RO granted service connection for migraines, one of the issues which had been remanded.  Accordingly, the appeal concerning service connection for migraines has been satisfied and is no longer on appeal.  The RO assigned migraines a noncompensable rating at the time of its June 2015 rating decision.  The Veteran filed a notice of disagreement with that determination in July 2015.  However, after the statement of the case was issued on it in March 2016, she did not timely perfect an appeal of that June 2015 decision's assignment of a noncompensable rating, and this is necessary for the Board to review the assignment of the noncompensable rating provided by the June 2015 decision.  Accordingly, the Board does not have jurisdiction over this matter.  


FINDINGS OF FACT

1.  The Veteran does not have a current seizure disorder.  

2.  The Veteran's current knee disorders were not manifest in service and are unrelated to service, and arthritis was not manifest to a degree of 10 percent within 1 year of separation.

3.  The Veteran's current low back strain was not manifest in service and is unrelated to service, including the in-service lumbosacral strain, which resolved without sequela.  Current lumbar spine arthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for seizure disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis and organic disease of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The Board notes that it appears that not all of the Veteran's service treatment records are of record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Seizure disorder

Service treatment records show that in December 1982, the Veteran was seen and hospitalized for a period of 4 days for a 1st episode of loss of consciousness.  After evaluation, it was not conclusive that she had a seizure.  Instead, it was possible that she had an episode of syncope due to hypoglycemia and general tiredness, and the impression was syncopal episode.  No anticonvulsants were prescribed.  An EEG was normal.  A discharge note contains a final diagnosis of syncope; probable new onset seizure disorder.  A CT scan of the Veteran's head and a neurology consult were pending. 

On service neurology consultation in January 1983, it was reported that the Veteran had had a loss of consciousness while on night duty.  She had done a lot of work and had been working without eating, except for a light snack.  She had been hungry and tired.  She had no incontinence and only a very brief loss of consciousness.  A co-worker had reported seeing seizure-like activity.  It was noted that a CT scan was within normal limits.  The neurologist stated that from history and examination, it was not conclusive that the Veteran had had a seizure.  It was a possible episode of syncope due to hypoglycemia and general tiredness.  The plan was for a sleep deprived EEG, no anticonvulsants, and observation.  An EEG report signed later that month indicates that an EEG was within normal limits.  

On dental evaluation in October 1984, the Veteran reported that she was on no medications, including anticonvulsants.  

On service discharge examination in October 1987, the Veteran reported that she had or had had epilepsy or fits.  No clinical abnormalities were reported.  

On VA seizure disorders examination in May 2015, records were reviewed, and the Veteran was interviewed.  The examiner reported that the Veteran had served in the army from 1977 to 1987.  In 1984, she was going on duty on the 3rd shift, at about midnight through morning.  There was nothing different in her life at the time.  She was having migraines then.  She recalled sitting at her assigned desk, and then the next thing she recalled was that she had awoken on the floor, with blood on her mouth.  She did not wet herself.  Her T-shirt was cut up in the middle and there were electrodes on her chest (the examiner assumed that an EKG had been done).  The Veteran recalled that her co-workers were standing around against the wall trying to keep her down until the stretcher arrived.  She was unsure for how long she was out.  Witnesses told her that she kept repeating to them that she wanted to go home.  She was taken to the emergency room.  She thinks she was there for a week for observation and then was taken to another facility.  The examiner indicated that it appears she had an EEG and a brain scan.  She said she was not placed on any prescription.  She was reassigned to driving troop transports and being a supply clerk, as this is what she had trained for.  He had an honorable discharge in 1987.  Since then, she had never had a similar episode.  She did report that she has "petit mal" seizures.  As an example, she said that she might be talking to someone and have a momentary loss of her train of thought, but within seconds, was able to resume her conversation.  She said this occurred anytime she was talking with someone.  It could be several times a day.  The examiner noted that there was no supporting documentation of seizures in her records, and as best the examiner could determine, she had never been treated for one on a chronic basis.  A diagnosis of seizure disorder had never been confirmed, and she was not on continuous medication to control epilepsy or seizure activity.  

In summary, the examiner reported, the Veteran had had one event of loss of consciousness in 1984.  She was never placed on an anticonvulsant.  There was no mention of a seizure disorder in the available medical records.  The examiner stated that it would be highly unlikely that the army would discharge someone with a possible epileptic event from a hospital and then put them in a position of driving troop transports.  The Veteran's subsequent description of "petit mal" was in the examiner's opinion not consistent with seizure activity.  Therefore, based on the absence of solid documentation, particularly the conspicuous absence of supporting evidence in her records, it was the examiner's opinion that the Veteran does not suffer from a seizure disorder.  Even if she had sustained a one-time seizure as described at Ft. Hood, this did not necessarily constitute a chronic seizure disorder.  The examiner provided information which, when read together with information from his February 2016 addendum reported below concerning petit mal seizures, indicates that it was extremely rare for petit mal seizures to have their onset in adulthood, and indicated that the Veteran's description of events of petit mal seizures was not in his opinion consistent with a seizure.

In February 2016, the Board remanded the claim to the RO for a VA examination addendum.  In pertinent part, the examiner was to review the entire claims folder and indicate whether there was a showing of a current seizure disability, and to consider the lay statements as to in-service and post-service complaints and observations in determining the existence of a current disability.    

In February 2016, the VA examiner who conducted the seizure disorder examination in May 2015 indicated that he had reviewed records again and now was able to find a relevant event documented in December 1982.  Previously, he had stated that the event had occurred in 1984, based on history from the Veteran.  The service treatment records he now found described a syncopal episode with seizure-like activity.  In other entries, the term seizure was used alone.  The examiner stated that the history taken at the time correlated with the history the Veteran gave him, but with additional detail.  It corroborated that the in-service syncopal event was likely provoked by circumstances as outlined in the history (3rd shift, had been exerting, had not eaten).  The examiner stated that this is consistent with convulsive syncope, which is defined as a syncopal event with brief, minimal shaking as would be seen (but to a greater degree) in a seizure.  The examiner stated that convulsive syncopes are not seizures.  A single seizure event, also, is not a seizure disorder.  The Veteran, as best as he could ascertain, had never been on anticonvulsants.  As stated in his previous note, it would be unlikely that if she had a seizure disorder, she would be assigned to driving.  

The examiner also indicated that the Veteran's claim of having petit mal seizures is unfounded.  He indicated that petit mal epilepsy is a specific type of epilepsy defined by a specific 3 per second spike and wave EEG pattern seen in children, and there is no evidence to support this in the Veteran.  Her alleged episodes of momentary loss of train of thought were without corroborating evidence for representing seizures, and again, the Veteran was currently on no seizure medication for these; hence, the examiner inferred that the Veteran's neurologist (as she implied she has) agrees with this.  

In sum, the Veteran had a single event that would not appear consistent with a seizure in 1982.  She then alleges a seizure of a different type based on her not being attentive.  This can be seen in petit mal epilepsy, but for reasons given above, there was no EEG or other evidence to support this.  The examiner indicated that there is still no documentation to support the presence of a seizure disorder.  Therefore, it was his continued opinion that there is no evidence for a seizure disorder.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's claimed seizure disorder.  The preponderance of the evidence indicates that she did not have a seizure disorder in service, but instead, a syncopal episode brought on by circumstances including being on a 3rd shift at work, overexerting, and not eating enough.  The neurologist who examined the Veteran in service indicated that based on history and examination, it was not conclusive that the Veteran had had a seizure.  He ordered CT and EEG studies, and they were both normal and the Veteran was not place on anticonvulsants.  She was then assigned to driving duties which would be contraindicated for a person with a seizure disorder, and was never seen again in service for seizure like complaints.  To this date, she appears not to have ever been prescribed anticonvulsants.  The examiner in 2015/2016 thoroughly considered whether the Veteran had a seizure disorder in service, and concluded, including in light of the service treatment records, other information of record, and medical reasons described, that she probably did not, for reasons he explained in detail.  The examiner also thoroughly considered whether the Veteran has a current seizure disorder, and concluded that she probably did not, again for reasons he explained in detail.  Those reasons are reported in the discussion of his examination of the matter, set forth above.  In the absence of a current seizure disorder and of its relation to any incident of service, service connection is not warranted for seizure disorder.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

While the Veteran and/or her niece have provided indications that she has a current seizure disorder, including during her December 2014 hearing, they are not competent, as lay persons, to opine that she has a seizure disorder.  The VA examiner specifically considered the Veteran's report of symptoms and noted that they do not represent petit mal epilepsy as that is a specific type of epilepsy defined by a specific diagnostic criteria, none of which are evident in this case.  Medical evidence is required for proof of this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran also testified in January and December 2014 that her head was hit by a truck door in service, leading to seizures, but the service treatment records make no reference to a head injury, and it would probably have been reported when the Veteran was being evaluated for syncope, if it occurred as claimed.  Ultimately, more importantly, the claim is being denied on the absence of a seizure disorder in service and currently.  

Knee disorders

Available service treatment records are silent for reference to knee problems.  On service discharge examination in October 1987, the Veteran denied having or having had knee trouble, and no clinical abnormalities were reported.  

Private medical records reveal that in May 2004, the Veteran reported that for the past year or longer, she had been having pain and swelling in her right knee which came on insidiously and seemed to be getting worse instead of better.  She had localized tenderness at the right knee medial joint line, and no ligamentous instability.  Right knee X-rays showed some diminished medial joint line space.  An MRI showed a posterolateral meniscus tear consistent with her symptoms.  Later in May 2004, arthroscopy was accomplished, showing tears in the right medial and lateral menisci, which were repaired, and also showing chondromalacia of the right knee medial compartment.   

In November 2009, the Veteran presented for VA emergency department treatment for frequent falls due to her left knee giving out.  She reported a previous military injury to the same knee.  She reported that she had had prior surgery on her right knee in 2005, and was now having left knee pain and wearing a brace for stability that was given to her by her niece.  She denied any recent trauma to the knee.  X-rays of the Veteran's left knee for old injury showed suprapatellar effusion and a suggestion of minor osteoarthritis. 

In August 2010, the Veteran reported that she had torn knee ligaments develop while performing strenuous physical training, rappelling, and running across craggy terrain; that she had arthroscopic surgery in 2003; and that she still has difficulty walking and climbing stairs.  

In a statement received in July 2012, the Veteran claims to have been prescribed narcotics during active duty due to knee pain and injuries.  In December 2013, she reported being fitted with knee braces during basic training so she could complete and graduate with her class.  She stated that she reinjured her anterior cruciate ligament during mandatory physical training, and that ice was applied to reduce the swollen areas.  In January 2014, the Veteran stated that she reinjured her knee after mandatory physical training during service.  She was told by an attending physician to keep ice on the injured area and elevate her legs.  She stated that she was placed on restricted duties and underwent physical therapy.  
 
In December 2014, following an October 2014 motor vehicle accident wherein the Veteran was a pedestrian hit by a motor vehicle and indicated that the car hit her left side, above the knee, causing her knee to collide, and her to fall, Dr. Kroner reviewed MRIs of both knees and indicated that an MRI of her left knee showed mild degenerative tearing of her left knee medial meniscus and some mild chondral loss.  Dr. Kroner felt that the Veteran had mostly a degenerative type picture which could have been aggravated by a recent motor vehicle accident.  

The Veteran testified in December 2014 that her knees bothered her after service discharge.  

On VA knee examination in June 2015, the examiner reviewed the Veteran's service treatment records, noting that there is a record of private physical therapy for knee pain in March 2015.  Post-service, there had been no records of any follow up or problems, and the Veteran had been able to be employed until 2009.  She was complaining of knee pain.  Service treatment records were noted to contain no indication of knee problems.  The current complaints were of bilateral knee problems, and it was reported that the Veteran had had right knee arthroscopic surgery in June 2004, for cleaning of the joint.  It was further reported that she had been hit by a vehicle as a pedestrian in November 2014, and was sent to outpatient treatment physical therapy for knee pain.  In service, she had been a truck driver but was trained in supply.  After service discharge, she did multiple jobs and ended up working as a case worker, retiring in 2009.  The examiner found that the Veteran has bilateral knee arthritis which is a normal progression for her age.  The reasons for the opinion were that there was no documentation of knee issues in service, service treatment records did not show any medical visits for knee issues, and the Veteran maintained employment without having significant medical problems regarding her knees as evidence by minimal medical records.  Recent medical records showed visits to physical therapy due to a motor vehicle verses pedestrian accident.  Bilateral knee arthritis and conditions were not caused by activities in service.  

The Board remanded the case to the RO in February 2016, for a VA examination addendum.  The examiner, in part, was to review the entire claims folder, and following such review, was to opine as to whether it was at least as likely as not that any knee disorder originated in service, or is otherwise attributable to service or any event therein.  The examiner was also to opine as to whether arthritis had its onset during the 1-year period immediately following service discharge in October 1987.  

In February 2016, the VA knee examiner who examined the Veteran in June 2015 provided an addendum to his earlier report.  The examiner reviewed the evidence in the Veteran's claims folder, including lay statements, and opined that the Veteran's bilateral knee osteoarthritis was not caused by any activities while the Veteran was in service and was not manifest to a degree of 10 percent within 1 year of separation.  The reasoning was that there are no records of knee problems in her service treatment records, and after service discharge, the record showed civilian treatment records starting in 2004.  Again, the Veteran stated that she was working after service without much of a problem.  There are no documents to support any military activity involvement of her current knee conditions.  

The examiner also indicated that it was less likely than not that the current degenerative joint disease of the Veteran's knees was from any activities during service or had its onset during the one year period immediately following the Veteran's service discharge in October 1987.  The rationale for this was that the Veteran had not had any documentation to support that there were medical issues regarding this condition immediately after discharge.  She was able to pursue a civilian career for many years after service discharge.  There were no civilian medical records or medical history to support any arthritic conditions of the joint within the 1 year period post service.  Documentation of problems started in 2004.  The examiner did not have any evidence to support that a degenerative process occurred within the 1 year period after the Veteran's service discharge in October 1987.

Based on the evidence, the Board finds that service connection is not warranted for current knee disability.  The Veteran's current bilateral knee meniscal and arthritic disorders were not manifest in service, and are unrelated to service, and her arthritis was not manifest to a degree of 10 percent within 1 year of separation.  There are no service treatment records showing knee problems in service.  More importantly, the Veteran denied having had knee trouble on service discharge examination in October 1987, there were no clinical abnormalities noted at the time, and she reported right knee pain for only about the past year when she first received treatment for right knee problems post-service, in 2004, and only now having left knee pain when seen in 2009.  These statements are more probative than any statements from the Veteran, first made in this compensation setting, regarding chronicity since service or earlier manifestation, as they were made for treatment purposes.  The meniscal tears and/or arthritis found in the right knee in 2004 and in the left knee in 2014 appear to have been degenerative based on Dr. Kroner's assessment in 2014, rather than traumatic in nature, and the VA examiner in 2016 did not have any evidence to support that a degenerative process occurred in service.  The Veteran's denials on service discharge would suggest that it probably did not.  

The preponderance of the evidence including the 2015/2016 VA examination reports indicates that the Veteran's current arthritis of her knees is a normal progression for the Veteran's age, and that it was not caused by service activities.  The rationale of the examiner who opined this in 2015/2016 was that the Veteran had maintained employment for many years post-service without having significant medical problems regarding her knees as reflected by the minimal medical records.  Post-service, the Veteran reported no medical treatment of her knees prior to 2004, and was able to perform her civilian employment into 2009.  While it may be that not all service treatment records are of record, the preponderance of the evidence indicates that there was no serious and lasting knee disease or injury in service, as the Veteran denied knee trouble on service discharge examination; and chronic knee disabilities including arthritis and meniscus tears were first manifest years after service and seem to be degenerative in nature.  The Veteran has indicated that she injured her anterior cruciate ligament in service.  However, no ligament disorder is shown post-service, and in May 2004, her private physician indicated that her right knee had no ligamentous instability.  

Low back disorder

Service treatment records show that the Veteran reported complaints of low back pain in July 1986, with no history of trauma.  After evaluation, the assessment was mechanical low back pain, and the Veteran was prescribed physical therapy.  The physical therapist assessed chronic low back pain.  In February 1987, the Veteran complained of mid lumbar pain, and after evaluation, the assessment was lumbosacral strain.  Physical therapy was again prescribed, and the physical therapist's assessment was low back pain.  On service discharge examination in October 1987, the Veteran reported that she had or had had recurrent back pain.  No clinical abnormalities were reported on examination.  

On VA examination in February 2011, the Veteran's service treatment history was noted, including the diagnosis of lumbosacral strain in 1986, and the limited profile with Motrin and no sit-ups for a week in February 1987.  The Veteran gave a history of low back pain which was 9/10 in intensity all the time.  She was taking over-the-counter ibuprofen for her low back pain, and soaking in Epsom salt.  She had not had any treatments since 1987 until that day, for her low back pain.  On examination, there was tenderness of the sacroiliac joints, more on the right, and the diagnosis was low back strain.  The examiner felt that it was less likely than not related to the strain she had in service.  The rationale was that there had been no post-service treatment for low back pain, and as such, there was a lack of continuity of treatment for the back condition.  Moreover, the tenderness to palpation, noted more in the right sacroiliac joint, looked more related to gait changes due to her knee condition.  

The Veteran testified in December 2014 that her back bothered her after service discharge.  

On VA back examination in June 2015, the examiner reviewed the Veteran's service treatment records, noting that she was seen in June 1986 for a back injury and was diagnosed with a strain and treated conservatively with physical therapy.  There was no follow up after that initial visit.  There is also a record of private physical therapy for back pain in March 2015.  Post-service, there had been no records of any follow up or problems, and the Veteran had been able to be employed until 2009.  She was complaining of back pain.  It was reported that she had been hit by a vehicle as a pedestrian in November 2014, and was sent to outpatient treatment physical therapy for back pain.  In service, she had been a truck driver but was trained in supply.  After service discharge, she did multiple jobs and ended up working as a case worker, retiring in 2009.  The examiner found that the Veteran has lumbar degenerative joint disease which is consistent with the normal progression of her age.  The examiner indicated that the lumbar strain in service was self-limited, as it was treated conservatively and did not have any follow-up throughout her employment post-service.  The examiner indicated that the Veteran's current lumbar degenerative joint disease was not caused by any activities in service, or by lumbar strain.  

The Board remanded the case to the RO in February 2016, for a VA examination addendum.  The examiner, in part, was to review the entire claims folder and following that, was to opine as to whether it was at least as likely as not that any low back disorder originated in service, is otherwise attributable to service or any event therein, or, for arthritis, whether it had its onset during the 1-year period immediately following service discharge in October 1987.  

In February 2016, the VA back examiner who examined the Veteran in June 2015 provided an addendum to his earlier report.  The examiner reviewed the evidence in the Veteran's claims folder including lay statements and opined that the Veteran's lumbar degenerative joint disease was not caused by any activities while the Veteran was in service, and that it was not manifest to a degree of 10 percent within 1 year of separation.  The reasoning behind that was that the Veteran had had 2 instances of lumbar strain in service.  There were no sequelae and they resolved and were therefore temporary.  After service, the Veteran had no medical issues regarding her lumbar spine and was able to perform her civilian employment into 2009.  There is no documentation to support that she had ongoing lower back issues during service and after her discharge.  

The examiner also indicated that it was less likely than not that the current degenerative joint disease condition of the Veteran's lumbar spine was from any activities during service or had its onset during the one year period immediately following the Veteran's service discharge in October 1987.  The rationale for this was that the Veteran had not had any documentation to support that there were medical issues regarding this condition immediately after discharge.  She was able to pursue a civilian career for many years after service discharge.  There were no civilian medical records or medical history to support any arthritic conditions of the joint within the 1 year period post service.  

Based on the evidence, the Board finds that service connection is not warranted for low back disability.  The Board notes that the evidence shows that the Veteran had lumbosacral strain in service, and that there was also a diagnosis of low back strain on VA examination in February 2011.  However, the examiner at that time felt that it was less likely than not related to the strain the Veteran had in service.  The rationale was that there had been no post-service treatment for low back pain and as such, there was a lack of continuity of treatment for the back condition.  Additionally, the only positive findings on examination were of tenderness to palpation of the right and left sacroiliac joints, and the examiner found that they looked more related to gait changes due to the Veteran's knee conditions.  There is no low back strain shown post-service until after the Veteran developed knee conditions, and the examiner in February 2011 felt that the Veteran's in-service strain resolved, for reasons he explained.  No low back disease was clinically noted on service discharge examination, there had been no treatment for back problems post-service until after the Veteran developed knee problems no earlier than the 2000's; the symptoms she had on examination in February 2011 appeared to be more related to gait changes due to her knee problems than to service.  In short, it appears that her in-service lumbosacral strain resolved and that the low back strain found on VA examination in February 2011 was unrelated to it, but was instead caused by more recent knee problems.  

As for the other currently diagnosed low back disorder, lumbar spine arthritis, the preponderance of the evidence indicates that this was not manifest in service or within 1 year of separation, and that it is unrelated to service.  The Veteran was evaluated in service, and it was not diagnosed in service.  It has to be assumed that the health care providers who evaluated him in service did so competently.  Additionally, her lumbar spine arthritis was not clinically noted on service discharge examination, and was not manifest until many years after service.  Even at that point, it was minimal.  The VA examiner who evaluated the Veteran in 2015/2016 reviewed the Veteran's service and other records, and further indicated that it was not likely that it had its onset in service or during the one year period after service.  The reasoning was that there was no documentation (including civilian medical records and medical history) to support that there were medical issues regarding arthritis immediately after or within 1 year post-service, and because the Veteran had been able to pursue a civilian career for many years after service.  The examiner indicated that after service, the Veteran had not had any issues with her lumbar spine and was able to perform civilian employment until 2009.  He also indicated that the Veteran's current lumbar spine arthritis was not caused by service activities.  The reasoning was that, based on the record, the Veteran had had 2 instances of lumbar strain in service, which had resolved, and that the Veteran did not have any medical issues regarding her lumbar spine and was able to perform her civilian employment into 2009.  

The Board notes that the Veteran reported in December 2014 that her back bothered her post-service, but the evidence does not show that it bothered her continuously since service.  Instead, the preponderance of the evidence shows only limited treatment for a resolved back strain in service.  No clinical abnormalities were noted on service discharge examination, and there was no treatment or diagnosis again until many years after service.  An acceptable case for service-connecting the Veteran's current degenerative joint disease based on continuity of symptomatology since service has not been made out.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the Veteran may feel that she has a seizure disorder currently which is related to service, and that the above orthopedic disorders at issue had their onset in service or were caused by service activities, as reflected in part by an August 2011 statement and her December 2014 testimony to this effect, as a layperson, she is not competent to opinion on these complex medical matters, as competently doing so requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  

The Veteran mentioned in her VA Form 9, received in June 2014, and in numerous other correspondences, that VA's decision has been based on an incomplete record.  However, the record has been thoroughly developed and considered, and does not permit an allowance of the benefits sought.  


ORDER

Service connection for seizure disorder is denied.

Service connection for bilateral knee disability is denied.

Service connection for low back disability is denied.


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


